      Case 4:18-cv-00124-WTM-CLR Document 27 Filed 10/15/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


 LALRALD TEEU^LD SLOMAN,


         Plaintiff,

 V.                                                       CASE NO. CV418-124


 WILLIE TYLER, Agent of the
 Chatham Savannah Counter
 Narcotics Team; PHILLIP
 COLLARD, K-9 Officer, Savannah
 Chatham Metropolitan Police
 Department; and JOHN NEVIN,
 Agent for the Chatham Savannah
 Narcotics Team;


         Defendants.




                                        ORDER


       Before       the   Court    is   Defendants      Agent   Willie    Tyler,     Sgt.

Phillip     Collard,        and     Agent     John   Nevin's     Dismissal         Without

Prejudice. (Doc. 26.) Pursuant to Federal Rule of Civil Procedure

41(c), a counterclaimant may dismiss a counterclaim by filing a

notice    of    dismissal         ^'before    a   responsive    pleading      is   served

. . .          As    requested,      Defendants'        counterclaim     is   DISMISSED

WITHOUT PREJUDICE. The Clerk of Court is DIRECTED to close this

case.



        SO ORDERED this       /r^day         of October 2020.




                                             WILLIAM T. MOORE,/JR.
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN   DISTRICT OF GEORGIA
